Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 1 of 9
Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 2 of 9
Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 3 of 9
Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 4 of 9
Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 5 of 9
Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 6 of 9
Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 7 of 9
Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 8 of 9
Case 18-62296   Doc 28   Filed 04/25/19 Entered 04/25/19 18:00:11   Desc Main
                           Document     Page 9 of 9
